DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1- are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (WO2017/122117) in view of Grunwald (US2010/0318026).
	Regarding claim 1, Roy discloses, except for the limitations italicized below, A computer-implemented method of using machine learning to automatically determine catheter locations in patients (“An object of the invention is to provide a device and method, which device is catheter and which method is for determination of location of the tip of catheter based on attributes derived from the ECG waveform” on pg. 6, 1st paragraph), the method comprising: 
obtaining a training data set comprising electrocardiogram (ECG) data and catheter location data collected from electrodes associated with catheters inserted in patients (“Typically, said pre-configured thresholds comprise at least an amplitude threshold value for said second parameter, characterized in that, said second parameter being a defined R-wave of said sensed signal. Typically, said pre-configured thresholds comprise at least a slope threshold value for said first parameter, characterized in that, said first parameter being a defined P-wave of said sensed signal. Typically, said pre-configured thresholds comprise at least an energy threshold value for said first parameter, characterized in that, said first parameter being a defined P- wave of said sensed signal. Typically, said guidance mechanism configured to provide a first guidance signal upon breach of said pre-configured thresholds comprise at least an energy threshold value for said first parameter, characterized in that, said first parameter being a defined P-wave of said sensed signal.” on pg. 9, 1st to 4th paragraphs); 
pre-processing the ECG data to automatically select and extract features of P-waves and R-waves (“a first extraction mechanism configured to extract a first information item from a first parameter from said sensed signal, said first parameter being a locus of points which forms a P-wave in an ECG signal, said first information item being pre-defined information item related to said first parameter…a second extraction mechanism configured to extract a second information item from a second parameter from said sensed signal, said second parameter being a locus of points which forms an R-wave in an ECG signal, said second information item being pre-defined information item related to said second parameter” on pg. 7, 1st paragraph); 
using the extracted features of P-waves and R-waves and the catheter location data to automatically train a predictive machine learning model to automatically predict catheter locations in patients (“According to this invention, there is provided a device and method for accurately navigating at least a catheter and locating the tip of said catheter during vascular access. Typically, the catheter is a peripherally inserted central catheter (PICC) or central venous catheter (CVC). SA node is the epicenter of heart electrical activity. In simple words, it is a generator of electrical energy. During a cardiovascular examination of a patient, surface ECG electrodes are connected to the various locations in the body. Electrical energy from the SA node is attenuated significantly when it reaches the surface electrodes. In accordance with an embodiment of this invention, there is provided a sensor positioned at the operative distal tip of a catheter. Typically, this catheter is a PICC or a CVC. When a PICC or CVC is inserted in the body, as shown in Figure 4 of the accompanying drawings, the tip of the catheter also captures the heart electrical activity. The sensor provides an output of a sensed signal with various components. This sensed signal is used by this device and method wherein its various components are extracted and used collaboratively to accurately navigate and place the catheter. In accordance with another embodiment of this invention, there is provided a signal capturing mechanism in order to be communicably coupled with an ECG machine. This ECG signal can be seen if the external end of the catheter is connected to an ECG machine. ECG signal generated at heart is significantly attenuated by the body resistance when ECG is captured using a surface electrode. A catheter provides a low resistance path to capture the ECG signal because the distal tip of the catheter is approaching close to heart as the catheter is inserted in the body.” on pg. 11, 6th paragraph – pg. 12, 2nd paragraph).
Roy fails to disclose a predictive machine learning model.
However, Roy teaches a catheter guidance mechanism with pre-configured threshold values (pg. 9, 1st to 4th paragraphs).
Grunwald teaches, in the same field of endeavor of automatically determining catheter location in patients, using algorithms for the analysis of ECG waveforms and identification of catheter tip location (“1150” in fig. 11; par. [0045]-[0046]) including an algorithm for adaptive loop adjustment of identification/prediction thresholds (par. [0119]-[0124]; “A single criterion or a combination of such criteria can be used to support decision making. In one embodiment, T1, T2, and T3 may be empirically established thresholds which are different for each patient, and the algorithm can use an adaptive loop to adjust the thresholds based on the current measurements. In another embodiment, these thresholds are predetermined” in par. [0139]; “The decision support algorithm block 1250, depicted in FIG. 12, is based on comparing the P-wave, R-wave and P-wave spectral power at the current locations with the values of these parameters determined from the skin electrocardiograms in an equivalent lead, e.g., lead II. Thresholds T1 through T6 are empirical values subject to adaptive adjustments relative to each patient” in par. [0142]).  Grunwald further teaches the algorithms may comprise fuzzy, statistical, or knowledge-based algorithms (“Fuzzy, statistical, and knowledge-based decision making are also contemplated by the present invention as decision support tools” in par. [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Grunwald to the teaching of Roy since it would have provided an alternative approach to determining pre-configured threshold values with predictable results.
Regarding claim 2, the combined references of Roy and Grunwald disclose The method of claim 1, wherein Grunwald discloses the pre-processing comprises one or more of segmentation into time windows, fast Fourier transformation, dimensionality reduction, noise reduction, normalisation, outlier handling, and handling missing values (“The Pre-Processing block (1115) may amplify the signal, reduce noise, eliminate artifacts, etc” in par. [0104]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roy with the teaching of Grunwald in order to increase measurement accuracy.
Regarding claim 3, the combined references of Roy and Grunwald disclose The method of claim 1, wherein Grunwald discloses the predictive machine learning model comprises one or more of regression analysis, neural networks, deep learning, support vector machines, Bayesian networks, and decision trees (“Fuzzy, statistical, and knowledge-based decision making are also contemplated by the present invention as decision support tools” in par. [0046]).
Regarding claim 4, the combined references of Roy and Grunwald disclose The method of claim 1, wherein the electrodes comprise surface electrodes or intravascular electrodes (“During a cardiovascular examination of a patient, surface ECG electrodes are connected to the various locations in the body. Electrical energy from the SA node is attenuated significantly when it reaches the surface electrodes” on pg. 11, 7th paragraph).
Regarding claim 5, the combined references of Roy and Grunwald disclose The method of claim 1, wherein Roy discloses the patients comprise adult patients or paediatric patients (fig. 1).
Regarding claim 6, the combined references of Roy and Grunwald disclose A computer-implemented method for automatically determining a catheter location in a patient (Roy: “An object of the invention is to provide a device and method, which device is catheter and which method is for determination of location of the tip of catheter based on attributes derived from the ECG waveform” on pg. 6, 1st paragraph), the method comprising: 
receiving electrocardiogram (ECG) data from an electrode associated with a catheter when indwelling in the patient (Roy: “Typically, said pre-configured thresholds comprise at least an amplitude threshold value for said second parameter, characterized in that, said second parameter being a defined R-wave of said sensed signal. Typically, said pre-configured thresholds comprise at least a slope threshold value for said first parameter, characterized in that, said first parameter being a defined P-wave of said sensed signal. Typically, said pre-configured thresholds comprise at least an energy threshold value for said first parameter, characterized in that, said first parameter being a defined P- wave of said sensed signal. Typically, said guidance mechanism configured to provide a first guidance signal upon breach of said pre-configured thresholds comprise at least an energy threshold value for said first parameter, characterized in that, said first parameter being a defined P-wave of said sensed signal.” on pg. 9, 1st to 4th paragraphs); 
pre-processing the ECG data to automatically select and extract features of P-waves peaks and R-waves (Roy: “a first extraction mechanism configured to extract a first information item from a first parameter from said sensed signal, said first parameter being a locus of points which forms a P-wave in an ECG signal, said first information item being pre-defined information item related to said first parameter…a second extraction mechanism configured to extract a second information item from a second parameter from said sensed signal, said second parameter being a locus of points which forms an R-wave in an ECG signal, said second information item being pre-defined information item related to said second parameter” on pg. 7, 1st paragraph); 
inputting the extracted features of P-waves and R-waves to the previously trained predictive machine learning model of claim 1 to automatically predict the catheter location in the patient (Roy and Grunwald: see rejection of claim 1 above).
Regarding claim 7, the combined references of Roy and Grunwald disclose The method of claim 6, wherein Roy discloses further comprising providing a user interface configured to display a visualisation of the output of the previously trained predictive machine learning model (“guidance mechanism is a visual guide configured to provide at least a visual guidance signal for navigating said catheter device” on pg. 8, 8th paragraph; “The computed values of E, S, and R are used and converted to provide visual and audible guidance or other guidance in terms of guide signals to doctors using the device and catheter of this invention as shown in Figure 5 of the accompanying drawings” on pg. 14, 3rd paragraph).
Regarding claim 8, the combined references of Roy and Grunwald disclose A system for determining catheter tip location in a patient (Roy: “An object of the invention is to provide a device and method, which device is catheter and which method is for determination of location of the tip of catheter based on attributes derived from the ECG waveform” on pg. 6, 1st paragraph), the system comprising: 
an electrode configured to associate with a catheter to collect ECG data when the catheter is indwelling in the patient (Roy: “During a cardiovascular examination of a patient, surface ECG electrodes are connected to the various locations in the body. Electrical energy from the SA node is attenuated significantly when it reaches the surface electrodes. In accordance with an embodiment of this invention, there is provided a sensor positioned at the operative distal tip of a catheter. Typically, this catheter is a PICC or a CVC. When a PICC or CVC is inserted in the body, as shown in Figure 4 of the accompanying drawings, the tip of the catheter also captures the heart electrical activity. The sensor provides an output of a sensed signal with various components. This sensed signal is used by this device and method wherein its various components are extracted and used collaboratively to accurately navigate and place the catheter. In accordance with another embodiment of this invention, there is provided a signal capturing mechanism in order to be communicably coupled with an ECG machine. This ECG signal can be seen if the external end of the catheter is connected to an ECG machine. ECG signal generated at heart is significantly attenuated by the body resistance when ECG is captured using a surface electrode. A catheter provides a low resistance path to capture the ECG signal because the distal tip of the catheter is approaching close to heart as the catheter is inserted in the body. Energy transmitted from the SA node is attenuated through the body and reaches the tip of catheter. In order to determine if the catheter is progressing towards the SA node, three parameters are most important: 1) energy captured at the tip of the catheter; 2) rate of change of voltage of P wave; and 3) ratio of P wave peak and R wave peak.” on pg. 11, 7th paragraph – pg. 12, 3rd paragraph); and 
the previously trained predictive machine learning model of claim 1 (Roy and Grunwald: see rejection of claim 1 above).
Regarding claim 9, the combined references of Roy and Grunwald disclose The system of claim 8, wherein Roy discloses further comprising a user interface configured to display a visualisation of the output of the previously trained predictive machine learning model (“guidance mechanism is a visual guide configured to provide at least a visual guidance signal for navigating said catheter device” on pg. 8, 8th paragraph; “The computed values of E, S, and R are used and converted to provide visual and audible guidance or other guidance in terms of guide signals to doctors using the device and catheter of this invention as shown in Figure 5 of the accompanying drawings” on pg. 14, 3rd paragraph).
Regarding claim 10, the combined references of Roy and Grunwald disclose A method of determining catheter tip location in a patient (Roy: “An object of the invention is to provide a device and method, which device is catheter and which method is for determination of location of the tip of catheter based on attributes derived from the ECG waveform” on pg. 6, 1st paragraph), the method comprising: 
inserting a catheter in the patient (Roy: fig. 4; “a PICC or CVC is inserted in the body, as shown in Figure 4” on pg. 11, 8th paragraph); 
monitoring catheter tip location in the patient (Roy: “This sensed signal is used by this device and method wherein its various components are extracted and used collaboratively to accurately navigate and place the catheter” on pg. 12, 1st paragraph); and 
while the catheter is indwelling, determining catheter tip location in the patient using the system of claim 8 (Roy and Grunwald: see rejection of claim 8 above).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667